Case 3:18-cv-00406-REP Document 198 Filed 03/29/19 Page 1 of 2 PageID# 6169




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division


RENEE GALLOWAY, ^ al.,

       Plaintiffs,

V.                                             Civil Action No. 3:18cv406


BIG PICTURE LOANS, LLC,
et al.,

       Defendants.


                                       ORDER


       Before    the   Court is BIG PICTURE LOANS,          LLC AND      ASCENSION

TECHNOLOGIES, LLC'S MOTION FOR STAY (ECF No. 54).                 Having reviewed

the    motion,    supporting,       opposing     and    reply     memoranda,        and

considering that the plaintiffs have recently moved to file a

proposed Second Amended Class Action Complaint, the Court finds

that it is appropriate, but not for the reasons expressed in Big

Picture Loans, LLC and Ascension Technologies, LLC's supporting

memorandum {ECF No. 55), or to the extent therein requested, to

stay this action until the issues presented by the motion to file

a     Second     Amended    Class     Action      Complaint       are    resolved.

Accordingly,      it is    hereby ORDERED       BIG    PICTURE    LOANS, LLC AND

ASCENSION      TECHNOLOGIES,   LLC'S    MOTION    FOR   STAY     (ECF   No.   54)   is

granted and further proceedings herein will be STAYED pending

further Order of the Court; however, if, as of this date, the

plaintiffs have arranged for discovery pertaining to defendants
Case 3:18-cv-00406-REP Document 198 Filed 03/29/19 Page 2 of 2 PageID# 6170




other than Big Picture Loans, LLC and Ascension Technologies, LLC,

they shall forthwith advise the Court of any pending discovery or

discovery plans and the Court will consider whether those discovery

plans, depositions, or events will be excepted from the reach of

the stay.

     It is so ORDERED.



                                                 /s/
                                  Robert E. Payne
                                  Senior United States District Judge

Richmond, Virginia
Date: March 29, 2019
